In our opinion appellants were at most mere licensees to whom defendant owed the duty only of refraining from active, wilful or wanton negligence. (Morse v. Buffalo Tank Corp., 280 N. Y. 110; Mendelowitz v. Neisner, 258 N. Y. 181.) There is no proof that the injuries sustained by appellants were the result of any affirmative or wilful negligence on the part of defendant. It is unnecessary to determine whether a trustee under the Sehackno Act is liable for passive negligence. Present — Close, P. J., Carswell, Johnston, Adel and Taylor, JJ.